                                                                                        Case 2:20-cv-11064-FMO-MRW Document 81 Filed 07/08/21 Page 1 of 4 Page ID #:1221




                                                                                                                    1 JOHN C. MANLY (State Bar No. 149080)
                                                                                                                      jmanly@manlystewart.com
                                                                                                                    2 TAYLOR RAYFIELD (State Bar No. 272300)
                                                                                                                      trayfield@manlystewart.com
                                                                                                                    3 COURTNEY P. PENDRY (State Bar No. 327382)
                                                                                                                      cpendry@manlystewart.com
                                                                                                                    4 MANLY STEWART FINALDI
                                                                                                                      19100 Von Karman Avenue, Suite 800
                                                                                                                    5 Irvine, California 92612
                                                                                                                      Telephone: (949) 252-9990
                                                                                                                    6 Facsimile: (949) 252-9991
                                                                                                                    7 Attorneys for Plaintiff
                                                                                                                    8                        UNITED STATES DISTRICT COURT
                                                                                                                    9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                   10
                                                                                                                   11 JANE ROE,                                    Case No. 2:20-cv-11064-FMO-MRW
MANLY STEWART FINALDI




                                                                                                                   12               Plaintiff,                     JANE ROE'S NOTICE OF MOTION
                                                                                                                                                                   TO STRIKE YASIEL PUIG'S FIRST
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13         v.                                   AMENDED COUNTERCLAIM
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                                                                   PURSUANT TO CODE OF CIVIL
                                                                                                                   14 YASIEL PUIG, and DOES 1-10,                  PROCEDURE § 425.16
                                                                                                                      inclusive,
                                                                                                                   15                                              Judge: Honorable Olguin
                                                                                                                                 Defendant.
                                                                                                                   16                                              Date: August 12, 2021
                                                                                                                                                                   Time: 10:00 a.m.
                                                                                                                   17                                              Courtroom: 6D
                                                                                                                                                                   Trial Date:       May 3, 2022
                                                                                                                   18
                                                                                                                              TO THE ABOVE ENTITLED COURT AND TO
                                                                                                                   19
                                                                                                                        DEFENDANT/COUNTERCLAIMANT, YASIEL PUIG, THROUGH HIS
                                                                                                                   20
                                                                                                                        ATTORNEYS OF RECORD:
                                                                                                                   21
                                                                                                                              PLEASE TAKE NOTICE that on August 12, 2021, at 10:00 a.m. or as soon
                                                                                                                   22
                                                                                                                        thereafter as counsel may be heard in the courtroom of the Honorable Fernando M.
                                                                                                                   23
                                                                                                                        Olguin, Courtroom 6D, United District Court for the Central District of California,
                                                                                                                   24
                                                                                                                        Plaintiff/Counter-Defendant JANE ROE (hereinafter “Jane Roe”) will move
                                                                                                                   25
                                                                                                                        pursuant to California Code of Civil Procedure § 425.16 to Strike the First and
                                                                                                                   26
                                                                                                                        Second causes of Action of Defendant/Counterclaimant, Yasiel Puig’s (hereinafter
                                                                                                                   27
                                                                                                                        “Puig”), Counterclaim on the following grounds:
                                                                                                                                                                1
                                                                                                                   28
                                                                                                                            JANE ROE'S NOTICE OF MOTION TO STRIKE YASIEL PUIG'S FIRST
                                                                                                                        AMENDED COUNTERCLAIM PURSUANT TO CODE OF CIVIL PROCEDURE
                                                                                                                                                             § 425.16
                                                                                        Case 2:20-cv-11064-FMO-MRW Document 81 Filed 07/08/21 Page 2 of 4 Page ID #:1222




                                                                                                                    1        (1)     All of the alleged defamatory statements made by Jane Roe are
                                                                                                                    2 absolutely privileged under the fair and true reporting privilege. California Civil
                                                                                                                    3 Code § 47(d)(1); and
                                                                                                                    4        (2)    The conduct complained of in the First and Second Causes of Action is
                                                                                                                    5 protected expression as defined by Code of Civil Procedure § 425.16(b)(1).
                                                                                                                    6        The instant Motion is based upon the Notice of Motion and attached
                                                                                                                    7 Memorandum of Points and Authorities, on all attached exhibits and declarations –
                                                                                                                    8 including the Declaration of Jane Roe and Declaration of Taylor Rayfield, on all
                                                                                                                    9 judicially noticeable documents, on pleadings and papers on file in this action, and
                                                                                                                   10 on other such matters and arguments as may be presented to this Court in connection
                                                                                                                   11 with this Motion.
MANLY STEWART FINALDI




                                                                                                                   12        Jane Roe also reserves the right to request that the Court enter an award of
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 attorneys’ fees and costs pursuant to Code of Civil Procedure § 425.16(c).
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 DATED: July 8, 2021                   MANLY STEWART FINALDI
                                                                                                                   15
                                                                                                                   16
                                                                                                                                                            By:     /s/ Taylor Rayfield
                                                                                                                   17
                                                                                                                                                                  TAYLOR RAYFIELD
                                                                                                                   18                                             Attorneys for Plaintiff
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27
                                                                                                                   28                                 2
                                                                                                                          JANE ROE'S NOTICE OF MOTION TO STRIKE YASIEL PUIG'S FIRST
                                                                                                                        AMENDED COUNTERCLAIM PURSUANT TO CODE OF CIVIL PROCEDURE
                                                                                                                                                   § 425.16
                                                                                        Case 2:20-cv-11064-FMO-MRW Document 81 Filed 07/08/21 Page 3 of 4 Page ID #:1223




                                                                                                                    1                           CERTIFICATE OF SERVICE
                                                                                                                                                 Jane Roe v. Yasiel Puig et al.
                                                                                                                    2                        Case No.: 2:20-cv-11064-FMO-MRW
                                                                                                                    3        I, the undersigned, certify and declare that I am over the age of 18 years,
                                                                                                                      employed in the County of Orange, State of California, and not a party to the above-
                                                                                                                    4
                                                                                                                      entitled cause.
                                                                                                                    5
                                                                                                                             On July 8, 2021, I served a true copy of JANE ROE'S NOTICE OF
                                                                                                                    6
                                                                                                                      MOTION TO STRIKE YASIEL PUIG'S FIRST AMENDED
                                                                                                                    7 COUNTERCLAIM PURSUANT TO CODE OF CIVIL PROCEDURE §
                                                                                                                      425.16
                                                                                                                    8
                                                                                                                    9      [ ] By personally delivering it to the persons(s) indicated below in the
                                                                                                                   10 manner as provided in FRCivP5(B)
                                                                                                                   11       [ ] By depositing it in the United States Mail in a sealed envelope with the
MANLY STEWART FINALDI




                                                                                                                   12 postage thereon fully prepaid to the parties indicated on the attached service list;
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13        [X] By ECF: On this date, I electronically filed the following document(s)
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 with the Clerk of the Court using the CM/ECF system, which sent electronic
                                                                                                                      notification of such filing to all other parties appearing on the docket sheet;
                                                                                                                   15
                                                                                                                             I hereby certify that I am employed in the office of a member of the Bar of
                                                                                                                   16 this Court at whose direction the service was made.
                                                                                                                   17 [X] (FEDERAL) I declare that I am employed in the office of a member of the bar
                                                                                                                      of this court, at whose direction this service was made.
                                                                                                                   18
                                                                                                                             Executed on July 8, 2021, at Irvine, California.
                                                                                                                   19
                                                                                                                                                                       /s/Kathy Frederiksen
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27
                                                                                                                   28                                 3
                                                                                                                          JANE ROE'S NOTICE OF MOTION TO STRIKE YASIEL PUIG'S FIRST
                                                                                                                        AMENDED COUNTERCLAIM PURSUANT TO CODE OF CIVIL PROCEDURE
                                                                                                                                                   § 425.16
                                                                                        Case 2:20-cv-11064-FMO-MRW Document 81 Filed 07/08/21 Page 4 of 4 Page ID #:1224




                                                                                                                    1                                 SERVICE LIST
                                                                                                                    2   Alan J Jackson
                                                                                                                        Caleb E Mason
                                                                                                                    3   Werksman Jackson and Quinn LLP
                                                                                                                        888 West 6th Street 4th Floor
                                                                                                                    4   Los Angeles, CA 90017
                                                                                                                        213-688-0460
                                                                                                                    5   Fax: 213-624-1942
                                                                                                                        Email: ajackson@werksmanjackson.com
                                                                                                                    6   cmason@werksmanjackson.com
                                                                                                                        Attorneys for Defendant Yasiel Puig
                                                                                                                    7
                                                                                                                        Reed T Aljian
                                                                                                                    8   Daily Aljian LLP
                                                                                                                        100 Bayview Circle
                                                                                                                    9   Suite 5500
                                                                                                                        Newport Beach, CA 92660
                                                                                                                   10   949-861-2524
                                                                                                                        Fax: 949-269-6364
                                                                                                                   11   Email: ra@dallp.com
                                                                                                                        Attorneys for Defendant Yasiel Puig
MANLY STEWART FINALDI




                                                                                                                   12
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27
                                                                                                                   28                                 4
                                                                                                                          JANE ROE'S NOTICE OF MOTION TO STRIKE YASIEL PUIG'S FIRST
                                                                                                                        AMENDED COUNTERCLAIM PURSUANT TO CODE OF CIVIL PROCEDURE
                                                                                                                                                   § 425.16
